UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. Vice Fund Generation Wave Growth Fund each a series of USA MUTUALS Semi-Annual Report September 30, 2011 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone: 1-866-264-8783 Web: www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – VICE FUND 8 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 11 STATEMENTS OF ASSETS AND LIABILITIES 15 STATEMENTS OF OPERATIONS 16 STATEMENTS OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 19 NOTES TO FINANCIAL STATEMENTS 21 BASIS FOR TRUSTEES’ RENEWAL OF INVESTMENT ADVISORY AGREEMENT 33 2 LETTER TO SHAREHOLDERS Dear Shareholder, Fiscal Conditions During Semi Annual Period The equity markets were flat over the first quarter for the fiscal year, yet the markets suffered significant losses in the second quarter of 2011.During the second quarter the S&P 500 Index lost 13.87%, the Russell 2000 Index lost 21.87% and the Dow Jones Industrial Average lost 11.49%.The markets were riled by the specter of the Greek government defaulting on their debt obligations, which caused a wave of default speculation throughout Europe.On August 5th 2011, the rating agency Standard and Poor’s, downgraded U.S. Government debt from AAA to AA.Contrary to the initial market speculation, the yield on the 30 year U.S. Government Bond decreased in yield by 0.93% over the final eight weeks of the semi-annual period ending September 30, 2011.The yield on the 30 year U.S. Government dropped by 1.60% over the course of the semi-annual period.The U.S. Government fixed income market remains the beneficiary of a “flight to quality” as yields have reached record low levels. Historical Market Performance of the Funds During the semi-annual period the Vice Fund lost 8.52% while the S&P 500 Index lost 13.78%.The Vice Fund benefitted from better than market performance relative to the benchmark in all four sectors:tobacco, alcohol, gaming and aerospace defense.Lorillard, the tobacco producer, was the best performer, while Carlsberg Breweries A/S of Denmark was the worst performer.The diversification deployed within the sector holdings provided balance for the portfolio. Generation Wave lost 16.82% over the semi-annual period while the S&P 500 Index lost 13.78%.During the period, the financial sector weakened as the Greek contagion fears grew, contributing much of the differential to the S&P 500 Index.Metlife was the biggest loser in the sector, with Visa as the best performer.In the healthcare sector, Mylan Inc underperformed the benchmark while Abbott Laboratories outperformed the benchmark during the period.As stress on the financial sector abates, financial stocks should perform better, helping the Fund in the long run. I thank you for the privilege of managing your investments. Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting 3 methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The Russell 2000 Index consists of the smallest 2,000 securities in the Russell 3000 Index, representing approximately 8% of the Russell 3000 total market capitalization. The Dow Jones Industrial Average is a measurement of general market price movement for 30 widely-held stocks primarily listed on the New York Stock Exchange. Diversification does not assure a profit or protect against loss in a declining market. The USA Mutuals Funds are distributed by Quasar Distributors, LLC 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 EXPENSE EXAMPLE (Unaudited) (Continued) Vice Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011* Actual $ 914.80 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. Generation Wave Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011* Actual $ 831.80 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of September 30, 2011 Vice Generation Wave S&P 500 Average Total Return Fund Growth Fund Index Six months (8.52)% (16.82)% (13.78)% One year 5.65% (2.85)% 1.14% Average annual three years 1.40% (1.58)% 1.23% Average annual five years (0.04)% (4.04)% (1.18)% Average annual ten years N/A 1.90% 2.81% Average annual since inception 6/21/01 N/A 0.53% 1.06% Average annual since inception 8/30/02 6.99% N/A 4.40% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 7 PORTFOLIO OF INVESTMENTS Vice Fund September 30, 2011 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 95.0% Shares Value Aerospace Product and Parts Manufacturing 24.6% General Dynamics Corp. $ Honeywell International Inc. (c) L-3 Communications Holdings, Inc. Lockheed Martin Corp. (c) Northrop Grumman Corp. (c) Raytheon Co. (c) Rockwell Collins, Inc. (c) Smith & Wesson Holding Corp. (a) United Technologies Corp. (c) Alcoholic Beverages 26.2% Anheuser-Busch InBev NV (b) Anheuser Busch Inbev Sa/nv - ADR (b) Brown-Forman Corp. - Class B Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a) Diageo plc - ADR (b) Heineken NV (b) Molson Coors Brewing Co. - Class B Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries 20.8% Bally Technologies Inc. (a)(c) Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology Ladbrokes PLC (b) Las Vegas Sands Corp. (a)(c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a)(c) Sands China Ltd. (a)(b) Wynn Macau Ltd. (b) Wynn Resorts, Ltd. (c) The accompanying notes are an integral part of these financial statements. 8 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund September 30, 2011 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 95.0% (Continued) Shares Value Tobacco 23.4% Altria Group, Inc. $ British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $59,450,748) SHORT-TERM INVESTMENTS 5.1% Investment Companies 5.1%(1) AIM STIT-STIC Prime Portfolio Money Market, 0.13% Fidelity Institutional Money Market Portfolio, 0.12% Total Short-Term Investments (Cost $3,673,440) Total Investments(Cost $63,124,188) 100.1% Liabilities in Excess of Other Assets (0.1)% ) TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yield listed is the 7-day yield as of September 30, 2011. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2011, the fair value of collateral is $13,633,676. The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF OPTIONS WRITTEN Vice Fund September 30, 2011 (Unaudited) Ticker Symbol: VICEX CALL OPTIONS WRITTEN 0.2% Contracts Value Bally Technologies Inc. Expiration: October, 2011, Exercise Price: $30.00 50 $ Honeywell International Inc.: Expiration: October, 2011, Exercise Price: $49.00 Expiration: October, 2011, Exercise Price: $50.00 Las Vegas Sands Corp.: Expiration: October, 2011, Exercise Price: $48.00 50 Expiration: October, 2011, Exercise Price: $49.00 Expiration: October, 2011, Exercise Price: $50.00 Expiration: October, 2011, Exercise Price: $52.50 Lockheed Martin Corp. Expiration: October, 2011, Exercise Price: $80.00 25 Lorillard, Inc. Expiration: November, 2011, Exercise Price: $120.00 MGM Resorts International: Expiration: October, 2011, Exercise Price: $11.00 Expiration: October, 2011, Exercise Price: $12.00 Northrop Grumman Corp. Expiration: October, 2011, Exercise Price: $55.00 Penn National Gaming, Inc.: Expiration: October, 2011, Exercise Price: $37.00 Expiration: October, 2011, Exercise Price: $38.00 10 Philip Morris International Inc. Expiration: October, 2011, Exercise Price: $70.00 Raytheon Co. Expiration: October, 2011, Exercise Price: $42.00 Reynolds American Inc. Expiration: October, 2011, Exercise Price: $38.00 Rockwell Collins, Inc. Expiration: October, 2011, Exercise Price: $55.00 United Technologies Corp.: Expiration: October, 2011, Exercise Price: $75.00 Expiration: October, 2011, Exercise Price: $80.00 Wynn Resorts, Ltd. Expiration: October, 2011, Exercise Price: $170.00 Total Options Written(Premiums received $396,908) $ The accompanying notes are an integral part of these financial statements. 10 PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund September 30, 2011 (Unaudited) Ticker Symbol: GWGFX COMMON STOCKS 93.1% Shares Value Accommodation & Food Services 4.0% McDonald’s Corp. $ Administrative & Support & Waste Management & Remediation Services 3.3% Paychex, Inc. Finance & Insurance 20.8% Activities Related to Credit Intermediation 1.3% Visa, Inc. - Class A Agencies, Brokerages & Other Insurance Related Activities 1.9% Metlife, Inc. Depository Credit Intermediation 3.8% JPMorgan Chase & Co. New York Community Bancorp, Inc. Insurance Carriers 4.5% UnitedHealth Group, Inc. Unum Group Management of Companies & Enterprises 4.0% The Goldman Sachs Group, Inc., (c) Other Financial Investment Activities 3.2% The NASDAQ OMX Group, Inc. (a) Securities & Commodity Contracts Intermediation & Brokerage 2.1% BlackRock, Inc. (c) Information 9.8% Cable & Other Subscription Programming 5.1% Comcast Corp. - Class A (c) Other Information Services 2.2% Google Inc. - Class A (a)(c) Software Publishers 1.0% Microsoft Corp. The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2011 (Unaudited) Ticker Symbol: GWGFX COMMON STOCKS 93.1% (Continued) Shares Value Information 9.8% (Continued) Wired Telecommunications Carriers 1.5% Verizon Communications Inc. $ Manufacturing 42.8% Computer & Peripheral Equipment Manufacturing 4.5% Apple Inc. (a)(c) Engine, Turbine & Power Transmission Equipment Manufacturing 1.8% General Electric Co. Forging & Stamping 0.5% Lifetime Brands, Inc. Medical Equipment & Supplies Manufacturing 4.5% NuVasive, Inc. (a) Orthofix International N.V. (a) Pharmaceutical & Medicine Manufacturing 26.1% Abbott Laboratories Amgen Inc. Johnson & Johnson Mylan, Inc. (a) Pfizer Inc. Roche Holding AG - ADR (b) Printing & Related Support Activities 1.7% De La Rue PLC (a)(b) Semiconductor & Other Electronic Component Manufacturing 1.9% Intel Corp. Sparton Corp. (a) Soap, Cleaning Compound & Toilet Preparation Manufacturing 1.8% Colgate-Palmolive Co. Other Services 0.5% Service Corp. International The accompanying notes are an integral part of these financial statements. 12 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2011 (Unaudited) Ticker Symbol: GWGFX COMMON STOCKS 93.1% (Continued) Shares Value Retail Trade 8.5% Electronic Shopping & Mail-Order Houses 3.9% Amazon.com, Inc. (a)(c) $ Grocery Stores 4.6% The Kroger Co. Telecommunications 1.2% AT&T, Inc. Wholesale Trade 2.2% The Procter & Gamble Co. Total Common Stocks (Cost $13,162,952) SECTOR FUNDS 2.0% Mining 2.0% iShares Silver Trust (a)(c) Total Sector Funds (Cost $216,755) SHORT TERM INVESTMENTS 7.1% Investment Companies 7.1%(1) AIM STIT-STIC Prime Portfolio Money Market0.13% Fidelity Institutional Money Market Portfolio0.12% Total Short Term Investments (Cost $1,013,254) Total Investments(Cost $14,392,961) 102.2% Liabilities in Excess of Other Assets (2.2)% ) TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yield listed is the 7-day yield as of September 30, 2011. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2011, the fair value of collateral is $2,502,288. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN Generation Wave Growth Fund September 30, 2011 (Unaudited) Ticker Symbol: GWGFX CALL OPTIONS WRITTEN 0.2% Contracts Value Amazon.com, Inc.: Expiration: October, 2011, Exercise Price: $240.00 10 $ Expiration: October, 2011, Exercise Price: $250.00 16 Apple Inc.: Expiration: October, 2011, Exercise Price: $415.00 4 Expiration: October, 2011, Exercise Price: $430.00 13 Blackrock, Inc.: Expiration: October, 2011, Exercise Price: $160.00 4 Expiration: October, 2011, Exercise Price: $165.00 16 Comcast Corp. Expiration: November, 2011, Exercise Price: $23.00 The Goldman Sachs Group, Inc. Expiration: October, 2011, Exercise Price: $41.00 20 Google Inc. Expiration: October, 2011, Exercise Price: $570.00 6 iShares Silver Trust: Expiration: October, 2011, Exercise Price: $31.00 50 Expiration: October, 2011, Exercise Price: $41.00 50 Total Options Written(Premiums received $78,386) $ The accompanying notes are an integral part of these financial statements. 14 FINANCIAL STATEMENTS Statements of Assets and Liabilities September 30, 2011 (Unaudited) Vice Generation Wave Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value Income Receivable Receivable for capital shares sold — Receivable for investments sold Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased — Written options, at value (premium received of $396,908 and $78,386, respectively) (Note 2) Payable for distribution fees — Payable to affiliates Payable to Advisor Payable for capital shares redeemed — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital Accumulated undistributed net investment income — Accumulated net realized loss ) ) Net unrealized appreciation on: Investments Written options NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 15 FINANCIAL STATEMENTS Statements of Operations For The Six Months Ended September 30, 2011 (Unaudited) Vice Generation Wave Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $27,312 and $1,249, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Fund accounting fees (Note 3) Custody fees (Note 3) Reports to shareholders Federal and state registration fees Chief compliance officer fees and expenses Legal fees Audit fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Plus recoupment by Advisor (Note 3) — Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from security transactions Investments ) Written options (Note 2) — Change in net unrealized appreciation/depreciation on: Investments ) ) Written options (Note 2) REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) The accompanying notes are an integral part of these financial statements. 16 FINANCIAL STATEMENTS Statements of Changes in Net Assets Vice Fund Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 FROM OPERATIONS Net investment income $ $ Net realized gain on: Investments Written options Change in net unrealized appreciation/depreciation on: Investments ) Written options ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period (includes undistributed net investment income of $160,910 and $819,571, respectively) $ $ The accompanying notes are an integral part of these financial statements. 17 FINANCIAL STATEMENTS Statements of Changes in Net Assets Generation Wave Growth Fund Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation/depreciation on: Investments ) Written options — Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Payments for shares redeemed ) ) Redemption fees 8 Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period (includes undistributed net investment income of $0 and $3,007, respectively) $ $ The accompanying notes are an integral part of these financial statements. 18 FINANCIAL STATEMENTS Financial Highlights Vice Fund Per Share Data for a Share Outstanding Throughout each Year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) From net realized gain on investments — — — ) ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return )%(5) % % )% % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(6) % %(1) %(1) %(1) %(1) After waiver and expense reimbursement %(6) % %(1) %(1) %(1) %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement %(6) % %(4) %(4) %(4) %(4) After waiver and expense reimbursement %(6) % %(4) %(4) %(4) %(4) Portfolio turnover rate % The ratio of expenses to average net assets includes dividends on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010, 1.74% and 1.75% for the year ended March 31, 2009, 1.58% and 1.75% for the year ended March 31, 2008 and 1.90% and 1.75% for the year ended March 31, 2007. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The net investment income ratios include dividends on short positions. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 19 FINANCIAL STATEMENTS Financial Highlights Generation Wave Growth Fund Per Share Data for a Share Outstanding Throughout Each Year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions paid: From net investment income — — ) — ) ) From net realized gain on investments — — — ) ) ) Total distributions paid — — ) Net Asset Value, End of Period $ Total Return )%(5) % % )% )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets:(4) Before waiver and expense reimbursement %(6) % After waiver and expense reimbursement %(6) % Ratio of net investment income (loss) to average net assets:(4) Before waiver and expense reimbursement )%(6) )% )% After waiver and expense reimbursement )%(6) )% )% Portfolio turnover rate % Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. Not annualized for periods less than a full year. Annualized. The accompanying notes are an integral part of these financial statements. 20 NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Organization USA MUTUALS (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Vice Fund and the Generation Wave Growth Fund (the “Funds”), each represent a distinct, non-diversified portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Vice Fund became effective and commenced operations on August 30, 2002.The Generation Wave Growth Fund became effective and commenced operations on June 21, 2001. The Funds are managed by Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the Vice Fund is long-term growth of capital.The investment objective of the Generation Wave Growth Fund is capital appreciation over the long term while at times providing a low level of current income. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange-traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision 21 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2011 (Unaudited) of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 – Valuations based on significant unobservable inputs (including the Fund’s own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many 22 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2011 (Unaudited) investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2011: Vice Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
